Citation Nr: 1044883	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for 
herniated nucleus pulposus of the lumbar spine, post operative, 
bilateral fusion L4 to S1, to include entitlement to a separate 
rating for neurological disability of the right lower extremity.

2. Entitlement to service connection for a total disability 
rating based upon individual unemployability (TDIU).

3. Entitlement to an effective date earlier than April 21, 2009, 
for the grant of service connection and assignment of a 10 
percent rating for neurological impairment of the left lower 
extremity.

4. Entitlement to an initial rating in excess of 10 percent for 
neurological impairment of the left lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1962 to February 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the New Orleans, Louisiana Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
continued the 20 percent rating for the Veteran's service-
connected herniated nucleus pulposus of the lumbar spine, post 
operative, bilateral fusion L4 to S1.  In July 2006, a 
Videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The record shows that in September 2010 additional evidence was 
received from the Veteran in support of his appeal subsequent to 
the claims folder being forwarded to the Board.  The evidence 
included a written statement from the Veteran regarding the 
current severity of his back disability and new medical evidence.  
The new medical evidence consisted of a complete report of a VA 
March 2005 MRI of the lumbar spine, a complete report of a VA 
August 2005 CT scan of the lumbar spine, and August 1992 private 
medical records from Seventh Ward General Hospital in Hammond, 
Louisiana.  This evidence was not accompanied by a waiver of the 
Veteran's right to initial consideration of the new evidence by 
the RO.  Accordingly, this evidence should be reviewed by the RO 
prior to adjudication by the Board.38 C.F.R. §§ 19.9, 20.1304(c).

In the June 2010 written statement, the Veteran reported that he 
could no longer stand up straight and that he has had a severe 
list to the left side for the last six months.  He also reported 
pain going from his buttock to his ankle on his right leg.  As 
the last VA examination was in April 2009, he is, in essence, 
asserting that his lumbar spine disability has worsened since the 
time of his last examination.  When a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997).  Thus, the Board finds that an 
additional VA examination is necessary to determine the current 
nature and extent of his service-connected low back disability.

Also in the June 2010 correspondence, the Veteran stated that he 
is no longer able to work as a result of his service-connected 
back disability.  A claim for TDIU is a part of the determination 
of the appropriate disability rating in the adjudication of a 
claim for disability compensation; it is not a freestanding claim 
for a separate benefit.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

A May 2010 rating decision granted service connection for left 
lower extremity neurological impairment, secondary to the 
Veteran's service-connected herniated nucleus pulposus of the 
lumbar spine, post operative, bilateral fusion L4 to S1, rated 10 
percent, effective April 21, 2009 (the date of VA examination).  

Correspondence from the Veteran received in June 2010, expresses 
disagreement with the effective date (alleging the effective date 
should be 2003) and the 10 percent rating assigned for the left 
lower extremity neurological impairment.  This correspondence is 
reasonably interpreted as a (timely) notice of disagreement 
(NOD).  The RO has not issued a statement of the case (SOC) in 
response to the NOD, and the Board is therefore required to 
remand the matters for issuance of a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  These matters are not before the Board 
at this time, and will only be before the Board if the Veteran 
timely files a Substantive Appeal after a SOC is issued.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA orthopedic and 
neurologic examination(s) with a medical 
opinion to determine the extent and 
severity of the Veteran's service-
connected low back disorder as well as any 
related neurological disorder of the right 
lower extremity.  The claims file must be 
reviewed by the examiner(s) in connection 
with the examination(s).  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The following areas should be specifically 
addressed in the examination report:

a.	The examiner is requested to carefully 
elicit from the Veteran all pertinent 
subjective complaints with regard to 
his right lower extremity and to make 
specific findings as to whether any 
such complaints are related to 
objective neurological findings due to 
the service-connected low back 
disorder; and 
b.	The examiner is requested to address 
the Veteran's complaints of back pain, 
a severe list of the back and an 
inability to stand up straight; and
c.	The examiner should also address 
whether the Veteran is unemployable due 
solely to his service-connected 
disabilities (his back disorder, to 
include any related neurological 
impairments).  

A complete rationale must be given for all 
opinions and conclusions expressed.

2. Following completion of the above, re-
adjudicate the issue of entitlement to an 
increased rating for the service-connected 
herniated nucleus pulposus of the lumbar 
spine, post operative, bilateral fusion L4 
to S1.  The issues of (1) TDIU and (2) 
entitlement to a separate rating for a 
neurological disorder of the right lower 
extremity should also be adjudicated.  If 
the decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC), to include 
consideration of all evidence received since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

3. Issue an SOC as to the determination 
regarding the 10 percent rating and the 
effective date of April 21, 2009, assigned 
for the Veteran's left lower extremity 
disability.  He should be advised of the time 
limit for perfecting his appeal, and afforded 
the opportunity to do so.  If a higher rating 
and/or an earlier effective date remain(s) 
denied, and the Veteran timely perfects an 
appeal, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


